      Case 2:19-cv-02422-KJM-JDP Document 34 Filed 04/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
                                            )      Case №: 2:19-cv-02422-KJM
Michael Lee Roessler,                       )
                                            )                    ORDER
v.                                          )               APPOINTING COUNSEL
                                            )
Patrick Covello,                            )
                                            )
                                            )
                                            )
                                            )

       Petitioner has satisfied this Court that he is financially unable to obtain counsel and

wishes counsel be appointed to represent him for a limited appointment. Therefore, in the

interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

       IT IS HEREBY ORDERED Mark Eibert is appointed to represent petitioner in this case

effective nunc pro tunc to April 7, 2021 for the limited purpose of preparing petitioner’s

response to the motion to dismiss filed at ECF No. 13.

       This appointment shall remain in effect until further order of this court.


DATED: 4/15/2021

                                                ____________________________
                                                HON. KIMBERLY J. MUELLER
                                                United States District Judge
